Case 18-41768-pwb      Doc 229    Filed 03/14/19 Entered 03/14/19 11:38:21   Desc Main
                                 Document      Page 1 of 7


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                              ROME DIVISION

                                                 ) Chapter 11
 In re:                                          )
                                                 ) Case No. 18-41768-PWB
 THE FAIRBANKS COMPANY,                          )
                                                 )
                       Debtor.                   )
                                                 )
                                                 )

         OBJECTION OF THE UNITED STATES TRUSTEE
           TO APPLICATION OF THE COMMITTEE OF
     ASBESTOS CLAIMANTS FOR AN ORDER AUTHORIZING
            THE EMPLOYMENT AND RETENTION OF
   WEITZ & LUXENBERG P.C. AS SPECIAL LITIGATION COUNSEL

          The United States Trustee, by his undersigned counsel, objects to the motion
of the Asbestos Claimants Committee (the “ACC”) for an order approving and
authorizing the employment and retention of Weitz & Luxenberg, P.C. (“Weitz &
Luxenberg”), as the Committee’s special litigation counsel (the “Motion”).
          The United States Trustee does not oppose the ACC’s right to be represented
by counsel, which it already is pursuant to this Court’s order dated November 15,
2018 [Doc. No. 107]. The United States Trustee does, however, oppose the ACC’s
retention of “special counsel” which is plagued with conflicts and other issues,
regardless of whether such counsel is compensated or not.
          1.    The ACC is already represented by counsel.
          2.    On November 13, 2018, the ACC filed its application to retain Caplin
& Drysdale as its counsel (the “Caplin Retention Application”).


                                            1
Case 18-41768-pwb       Doc 229    Filed 03/14/19 Entered 03/14/19 11:38:21   Desc Main
                                  Document      Page 2 of 7


          3.    In the Caplin Retention Application, the ACC represented that Caplin
& Drysdale was selected as counsel because:
          The professionals at Caplin & Drysdale have substantial experience in
          bankruptcy cases, including bankruptcies involving mass tort liability,
          insolvency, corporate reorganization, debtor-creditor, and commercial law,
          and have participated in numerous proceedings before numerous bankruptcy
          courts. Caplin & Drysdale represents or has represented official committees
          of asbestos claimants in bankruptcies in jurisdictions including New Jersey,
          Pennsylvania, California, Delaware, New York, North Carolina, and Ohio.
          [Caplin Retention Application, at Par. 10]

          4.    Despite the representations made in the Caplin Retention Application,
the ACC now asserts that it is necessary to retain Wietz & Luxenberg as special
counsel, stating that the firm has expertise in asbestos related issues. These are the
same skills that the ACC alleged Caplin & Drysdale had when it was retained.
          5.    Further, Weitz & Luxenberg is not based in Georgia and does not
have local counsel. Even if Weitz & Luxenberg represents the ACC without
charging for such representation, Weitz & Luxenberg will need to retain local
counsel adding yet another layer of expense to an already burdened bankruptcy
estate.
          6.    Although Weitz & Luxenberg will not charge for services to be
rendered to the ACC, Caplin & Drysdale will undoubtedly incur fees for managing
and overseeing the work of Weitz & Luxenberg, adding a further layer of
administrative expense to the estate.




                                            2
Case 18-41768-pwb    Doc 229    Filed 03/14/19 Entered 03/14/19 11:38:21    Desc Main
                               Document      Page 3 of 7


      7.     The ACC states that Weitz & Luxenberg will be used for the purpose
of:
                     (a) preparing for and assisting with conducting depositions of
                    the US Trustee’s FCR candidates and
                    (b) assisting with preparing for any related evidentiary hearing
                    regarding the Court’s selection of an FCR. [Weitz Retention
                    Application, at Par. 18]

      8.     These tasks have been at hand for at least the last two months in this
case. Now, on the eve of the long-talked about depositions of the FCR candidates,
the ACC has suddenly determined that its experienced counsel needs the aid of
additional experienced counsel.
      9.     The ACC acknowledges that Weitz & Luxenberg previously retained
Caplin & Drysdale on a prepetition basis. Now, Caplin & Drysdale is seeking to
retain Weitz & Luxenberg as counsel.
      10.    As the United States Trustee has called to the attention of this and
other Courts, the tight-knit asbestos claims community is taking every step
imaginable to control the FCR selection and appointment process despite the fact
that the statutory framework for such appointment rests that authority with the
Court and not the plaintiff’s bar, the ACC or its constituents.
      11.    Although the redundancy and unnecessary expense of Weitz’s
appointment are, by themselves, reasons to deny the application, the United States
Trustee notes that the Weitz firm has numerous connections to the parties and
professionals in these cases which the United States Trustee and other parties have
had not yet had an opportunity to investigate or consider. As disclosed in Caplin &
Drysdale’s retention papers, the Weitz and Caplin firms appear to have a
longstanding relationship and the Caplin firm has frequently been retained by the
Weitz firm as counsel. The Weitz firm is party to a prepetition plan support

                                          3
Case 18-41768-pwb    Doc 229    Filed 03/14/19 Entered 03/14/19 11:38:21      Desc Main
                               Document      Page 4 of 7


agreement in this case, to which other creditors are not a party, which among other
terms required the appointment of an individual apparently selected by the Weitz
firm as FCR.
      12.    Finally, on information and belief, the Weitz firm was an active
participant in many of the prior cases in which Mr. Patton or his firm participated
as FCR or FCR counsel, and was therefore directly involved in some of the
conduct and transactions which the Court may be required to consider when
evaluating the nomination of Mr. Patton. None of these issues have been fully
investigated or vetted, and it is unreasonable to delay these proceedings through an
application to appoint Weitz on the very eve of depositions in these cases.
      13.      The overlapping skills and expertise of the two firms begs the
question, why the last minute decision to retain Weitz & Luxenberg?
      14.    The Court should inquire into these issues before authorizing the
ACC’s retention of Weitz & Luxenberg.
      15.    For the foregoing reason, the Court should deny the ACC’s proposed
retention of Weitz & Luxenberg until such time as the Court and the United States
Trustee has had an opportunity to inquire into the basis for the ACC’s retention of
Weitz & Luxenberg.
      WHEREFORE, the United States Trustee requests that the Court: (i) deny
the ACC’s request to retain Weitz & Luxenberg as special counsel; and (ii) grant
such other relief as is necessary and appropriate.
                                 DANIEL M. MCDERMOTT,
                                 UNITED STATES TRUSTEE, REGION 21
                                 s/ Martin P. Ochs
                                 MARTIN P. OCHS
                                 NY Bar No. MO-1203
                                 GA Bar No. 091608
                                 United States Department of Justice

                                          4
Case 18-41768-pwb   Doc 229    Filed 03/14/19 Entered 03/14/19 11:38:21   Desc Main
                              Document      Page 5 of 7


                                Office of the United States Trustee
                                362 Richard B. Russell Building
                                75 Ted Turner Drive
                                Atlanta, Georgia 30303
                                (404) 331-4437
                                martin.p.ochs@usdoj.gov




                                         5
Case 18-41768-pwb    Doc 229    Filed 03/14/19 Entered 03/14/19 11:38:21   Desc Main
                               Document      Page 6 of 7


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION

                         CERTIFICATE OF SERVICE

      I hereby certify that on March 14, 2019, I served a copy of this:

         OBJECTION OF THE UNITED STATES TRUSTEE
          TO APPLICATION OF THE COMMITTEE OF
     ASBESTOS CLAIMANTS FOR AN ORDER AUTHORIZING
           THE EMPLOYMENT AND RETENTION OF
WEITZ & LUXENBERG P.C. AS SPECIAL LITIGATION COUNSEL

by electronic mail, on the following parties:
Paul Singer, attorney for the debtor, psinger@reedsmith.com
Luke Sizemore, attorney for the debtor, lsizemore@reedsmith.com
Bill Rothschild, attorney for the debtor, br@orratl.com
Kevin Maclay, attorney for the asbestos claimants committee,
kmaclay@capdale.com
Kevin Davis, attorney for the asbestos claimants committee,
KDavis@Capdale.com
Todd Phillips, attorney for the asbestos claimants committee,
tphillips@capdale.com
Leslie Pinyero, attorney for the asbestos claimants committee,
lpineyro@joneswalden.com
Robin L. Cohen, special counsel for asbestos claimants committee,
rcohen@mckoolsmith.com
Lisa Nathason Busch attorney for member of the asbestos claimants committee,
LBusch@weitzlux.com
Joseph Belluck attorney for member of the asbestos claimants committee,
jbelluck@belluckfox.com
Bruce E. Mattock attorney for member of the asbestos claimants committee,
bmattock@gpwlaw.com




                                         6
Case 18-41768-pwb    Doc 229    Filed 03/14/19 Entered 03/14/19 11:38:21   Desc Main
                               Document      Page 7 of 7


Gary W. Marsh, attorney for Liberty Mutual, Gary.Marsh@dentons.com
James L. Patton, Jr., proposed FCR, jpatton@ycst.com

/s/ Martin P. Ochs
MARTIN P. OCHS




                                         7
